OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS




                                                ..
               ._.-.            ~.        (    ..    .   ._,        _ _ . -- ._--. .                                    :
                                                                                   ..
:i    .        _;:.        .    I              ,A:,,


          .I                                                                                                     .~
                                                   .
                                                                                                                                      -    .




                       ..qaer the govisi~~~n of rxtiolc E'i420 to aktri-
                         botkmtk zo~~y'ccllocted ~roxXm   tax OILa pm
                      ..




                                                                                                                                                            *        _

 .~
                                                                                                                                                            -t




 ~.                                                                                                                                                 -            .
          *
 .             COxIon ana snao?mmut                                           SChWl       dlstrlcto         ol        tbs   ~wlskty            OQ
 L
  .-. 'ts?,m    basis tha% the .State per onpita apyrtionmnt is
       dl8tribatad apoa&sai& common end iadojmndeot school di8-
‘..
 .
::
       triot.*
               .
      .-                                      me Actite8l.f pre*iAbei aa baoisof “thsstats
               pr  &itU     ap;.rtiomcsnt~ a8 the.r~le by v!xich this comty-
               WidO tar if.3  ~t0 h diiotXibUte&. ;6 a?lst 1005, thOOrCfGXO,
               ta the xulen    GVUU-X@   Wm     Bad%      pot c~~iCz! appm5fi&art*                                                                      .
               39 a guide   in  dote*       tk0    +xitant    QUBS~~OSL  .


                                     -:       Estiolca         I,       ?eotion         ii,   of    tka-constitution                      of
               %xas             Qrovia3s
                               *+ * * 'ma0 tba avzilabls sohool ,fUnd horcfa  -.
               'm~~ided elxG1 b? distributed to tho sevaral. cotitiss
               lwGezliniq. ours) aoaording to t:xAr ~chok~+tlc ~@,LI-       . .
               tion and applied in sachza~~~?r as kaf bs ~zwlded by 13x.* _
               Es Lagislatuw ;irrsmUed tb .pocodura’ rlir csrryW        out
               tka ~urpoacs &-this provision ot the ConstiWtioU by AZ-
               tic13 EGfJ3,T:. 6r 1925,
                                    _   rhtich raabin   part:

                                              .*Cn tbe.fimt'ol"rach                           =on$h; the &xv
                           L superintendent shall                                 pamrate.      to.the a8veraL
                               CO~tiOS;                  &t&as.           tkQ6    th1&8       tid     SC’hool         di&triOtn                 .
                      ‘~       oon8titutiiog 863XWzlte                             saju?ol qrganizotiom,
                                                                                         . .._
                                                                          .
     l


                                                         .’

                             .
                             .




.
. . ..:.- .          ...                                                              .




r. roe c. cladney, tc'areh
                         1, 1939, rage 9.                                     ;. .
             .
                .


          acaording to the st?hol.astiopopulntioQ of esah
          the available school ;tone~oolloatsd Our&    thi
          preaedi!q mGnth * * *a   :. .




trlit~s-So&ol.astia poptiiatlon~3.nsuab couiity only..
 z         inasmu5h as hl'tiO18 i%%fB &FlWWb~~  pEGliid8U                                                i
that t&e paroco& of the county-wide tar thotiin paw&dad
aSmU b8 distributed won ths saw3 basia'that the -Sat9 per .
OaFi'ya apportloment is di5trlbut8d* it Could see5 to fox-
ltithat a county-line sohool distriotwould     bs olctitlsd
t6       012&0.it8.‘8hsX8          Of   Et OOXUrt+~idS        $8X     be8Cd    Ojly       OR it8
saholsstla populatZon   in that county.  Applyiag  t&la  prln&’
pie tathu sgealfia    situation outliwd in your brief, of
.the Carllale School Distrfct nhioh lies part4    in Cherokee
                                                                                                   . -
6wl.prt4    in I;usk CouQ~y, it Is WIT opiQlon.th8t t?le
cS@,itlh Dkstriot iS GXItith!d t0 ShtrXe h the PrOoOeds Of
the:E!uak aoaQ~y eqr;nliz2ltiGQtQX, b&Nd Only bQ it8    SGhOhS-
tia.poptietSon in Eusk OouQty awl not QIL its soho~stia
pqnilatsoR iQ boy& couxltie6.

                     33hqvab0fmfom3qto tbls coonalualon~not rarely
by r888m             Of     the ep~C!atLOa  Of the "tlRsiS" set out lxx the :-.
                                eplLd.iafZtLOQ
stat@tj             ftaelf,88     outlfned above- but also fOr:t-he,rcaSoa _

                                        . -                   -       -.
                                                   T-             .
                                 . -
                                                      .   ..      -.              .   .



 ET. Joe C. Glar'ney~Xarah 1, 1939, Xaga.4




  sort tit5
          a mem    mt        ii&lea?.ed by tlw &X&Ate .. ior mnatioued
  byths OOBStitUtiGU.                                       ..

            The mason  for t&scixi.stenta~t\aiity of tax .
  burden8 bottmen the Cherokee and the I?8k county y=ts Of
  the distriat is inherent in the verynsture  of cornby-lisa
  bfetriats. r8 canuot t* to correat the.evil by a strained
  CGUltNCtiOU   Ot   th,iS    8tStUtO.    .
                                                                                          .


   of &upcon vs; :FeMotoa Comou County Line 6ah0olDiutrlat,
   275 3..%. 449 (wit of erxvr refused) ta+ich        pou  hsva X8- .
   ferred us In yo$: brief,    In  that GaOe various  -yrs,       :
   8ohool childran end pare?lts of.sobool childro:, of tmt )?sr2
   of Llano County ~Mah had beex included in a ~ountp%dde
   school diatriat with r;nrt3 of Xfinsotiend Cm :W3 aoustfos
   brou@t mit to 6sok 50 &cGltlN tho distsiat void. It had
   beau ametqrl by spmial act of the L&slature        in lS23
   under tbi,%z_pro3d cuttirity of the oor&titutionel ezesd&ent,
   &2ble    7, .';8ation3, adopted is 1909. Flaiutiffs contended .1
   'thywera   inju.l'd by the ClWltiGll Of the GGUUtY.liaa   6i3-
   3riet in that the Llauo County ?zchool ?ev%st        pund yialds
~F-j+i)en
       bcorii OS $5.03 per yeear ger 8O!rOu5tia,   -hereas ~the
  :.~:w   end .m Caba County school funds-yield ouly flPty
~~~>Ie~t~ 8mi ;l.Co 1WSpsGtively.        ~The hmtip       COUl%        Of civil
L ~pwm      ~u~tabxyl t&a tdel~court*s         disniseal of th% suit,
                                  ..
                                . _
                                  i
                       .I
      .
                   :        -
.-.

          .

              ..
                        .       -;
               -:   .       .        _




                                         .
                                          ..
                                          - i




                                         . -
         :


         . .



    .
:        f




        :r
         ;;




    ~.~.
       ..
     :.
     ._
                                                                                                                         i




                                                                                                                    .    .




       :   ..                                                                           :
                                                                                                                .
                                                                                .   .           ..
                                                                                                         . *.
                            ..   .

                .   .

_’ *
                            m
                                                 ..           .         -                                           I
                                                              *     .                                               r-
                        .

                                         .            .                     -   :




                                                          .

                                                                                                                    .



                                                                                    . .              .



                                                                                                                .

                                     -       .
                                                                  .:.               .       .

                                                                                                                             :